Carley, Chief Judge.
Appellant-plaintiff filed suit, alleging a medical malpractice claim against appellee-defendant physician. Appellee answered and subsequently moved to dismiss for appellant’s failure to file an expert’s affidavit with the complaint. The trial court granted appellee’s motion and appellant appeals.
The trial court did not err in dismissing appellant’s complaint because of his failure to attach the expert’s affidavit mandated by OCGA § 9-11-9.1. Piedmont Hosp. v. Milton, 189 Ga. App. 563 (377 SE2d 198) (1988). Compare Bell v. Figueredo, 259 Ga. 321 (380 SE2d 29) (1989).

Judgment affirmed.


McMurray, P. J., concurs. Beasley, J., concurs in judgment only.